DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of preliminary amendments dated June 1, 2021 in which, the applicants cancelled original claim 1 and added new claims 2-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13, respectively, of U.S. Patent No. 10,839,191. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 5 are anticipated by claims 1 and 13 of patent no. 10,839,191.

Allowable Subject Matter
Claims 2-10 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.

In regards to claim 2, prior art US PgPub. No. 2019/0087630 by Seo et al. (hereinafter ‘Seo’) teaches a display device comprising: a substrate comprising a display region and a non-display region disposed at one side of the display region; a display unit disposed on a front surface of the substrate, (See Seo Figure 1A, elements 140, AA, NA, A1 and A2)
the display unit comprising a plurality of pixels configured to display an image; (See Seo Figure 2, element 140)
a cushion layer disposed on a rear surface of the substrate, the cushion layer comprising a first opening portion, wherein the first opening portion is disposed to correspond to the display region; (See Seo Figure 2, element 210)
a fingerprint sensor provided in the first opening portion of the cushion layer, the fingerprint sensor being configured to sense a fingerprint of a user; and (See Seo Figure 2, element 120).
However, Seo does not teach or suggest “a tape disposed on a rear surface of the fingerprint sensor, the tape covering at least part of the cushion layer and the rear surface of the fingerprint sensor.” Therefore, claim 2 is indicated allowable.
Claims 3-5 are indicated allowable for being dependent on claim 2.

In regards to claim 6, Seo teaches a substrate comprising a display region and a non-display region disposed at one side of the display region; (See Seo Figure 1A, elements 140, AA, NA, A1 and A2)

a cushion layer disposed on a rear surface of the substrate, the cushion layer comprising a first opening portion, wherein the first opening portion is disposed to correspond to the display region; (See Seo Figure 2, element 210)
a fingerprint sensor provided in the first opening portion of the cushion layer, the fingerprint sensor being configured to sense a fingerprint of a user; and (See Seo Figure 2, element 120)
a protecting layer disposed between the substrate and the cushion layer, (See Seo Figure 2, element 130) 
However, Seo does not teach or suggest “wherein: the protecting layer comprises a second opening portion; and the second opening portion is defined to expose at least part of a front surface of the fingerprint sensor.” Therefore, claim 6 is indicated allowable.
Claims 7-10 are indicated allowable for being dependent on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/           Primary Examiner, Art Unit 2665